—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 21, 2000, which denied claimant’s application to reopen a previous decision denying her application for unemployment insurance benefits.
“Whether to grant an application to reopen a decision is within the discretion of the Unemployment Insurance Appeal Board and, absent an abuse of discretion, the Board’s decision will not be disturbed [citations omitted]” (Matter of Collins [Commissioner of Labor], 270 AD2d 537, lv dismissed 95 NY2d 819). On March 13, 2000 claimant applied to reopen a February 1, 2000 decision of the Board which adhered to its prior decision finding that she was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Inasmuch as claimant failed to apply for reopening within 30 days of the Board’s decision, the merits of the underlying decision denying her request for unemployment insurance benefits are not properly before this Court (see, Matter of Becton [Commissioner of Labor], 278 AD2d 570, lv dismissed 96 NY2d 792). In any event, because claimant alleges no abuse of discretion on behalf of the Board in denying her application to reopen, we find no reason to disturb the Board’s decision.
Spain, J. P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.